

114 HR 3090 IH: Interstate Rail Compacts Advancement Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3090IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Cohen (for himself, Ms. Lee of California, Mr. Danny K. Davis of Illinois, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a grant program to support interstate rail compacts and improve the safety, efficiency, or reliability of passenger and freight rail transportation systems, and for other purposes.1.Short titleThis Act may be cited as the Interstate Rail Compacts Advancement Act of 2021.2.Interstate rail compacts(a)IdentificationSection 410 of the Amtrak Reform and Accountability Act of 1997 (Public Law 105–134; 49 U.S.C. 24101 note) is amended—(1)in subsection (b)(2) by striking (except funds made available for Amtrak); and(2)by adding at the end the following: (c)Interstate rail compacts programThe Secretary of Transportation shall—(1)make available on a publicly accessible website a list of interstate rail compacts established in accordance with subsection (a);(2)provide information to the public regarding interstate rail compacts, including how States may establish interstate rail compacts under subsection (a); and(3)annually update the information provided under paragraph (2)..(b)Grants authorizedChapter 229 of title 49, United States Code, is amended by adding at the end the following: 22909.Interstate rail compacts support program(a)In generalThe Secretary shall develop and implement a program for providing administrative assistance grants to an applicant, on a competitive basis, to support interstate and regional efforts—(1)to improve the safety, efficiency, or reliability of intercity passenger rail; and(2)to promote and develop intercity passenger rail service, including through initiating, restoring, or enhancing intercity passenger rail service.(b)Applicant selection criteria(1)In generalIn awarding grants under this section, the Secretary shall consider—(A)the amount of funding received (including funding from railroads) or other significant participation by State, local, and regional governmental and private entities;(B)the applicant’s work to facilitate and encourage regional planning for passenger rail improvement, enhancement, and development;(C)the applicant’s work to foster, through rail transportation systems, economic development, particularly in rural communities and for disadvantaged populations;(D)the applicant’s efforts to provide guidance to local communities on public and private resources relate to community concerns, such as congestion, rail and grade crossing safety, trespasser prevention, quiet zones, idling, and rail line relocations;(E)whether the applicant seeks to restore service over routes formerly operated by Amtrak, including routes described in section 11304(a) of the Passenger Rail Reform and Investment Act of 2015 (title XI of division A of Public Law 114–94);(F)the applicant’s dedication to providing intercity passenger rail service to regions and communities that are underserved or not served by other intercity public transportation;(G)whether the applicant is enhancing connectivity and geographic coverage of the existing national network of intercity rail passenger service;(H)the applicant’s efforts to engage with entities to deploy railroad safety technology or programs, including trespassing prevention, rail integrity inspection systems, or grade crossing safety;(I)whether the applicant prepares regional rail and corridor service development plans and corresponding environmental analysis;(J)whether the applicant would maximize the net benefits of the funds authorized for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project; and(K)whether the applicant has engaged with the Federal, local, or State government and transportation planning agencies to identify projects necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity rail passenger transportation and intercity bus service, commercial air service, or commuter rail service.(2)PreferenceIn selecting grant recipients, the Secretary shall give preference to applicants that are initiating, restoring, or enhancing intercity rail passenger transportation.(c)Application processThe Secretary shall prescribe the form and manner of filing applications under this section.(d)Performance measures(1)In generalThe Secretary shall establish performance measures for each grant recipient to assess progress in achieving strategic goals and objectives.(2)Annual report The Secretary shall require grant recipients to submit an annual report of the activities of such recipient and information related to applicable performance measures, which may include—(A)a demonstration of progress to achieve or advance the relevant criteria described in subsection (c); and(B)receipt of non-Federal matching funds from each member State at least once during each fiscal year.(e)Federal share of total project costThe Secretary shall require each recipient of a grant under this subsection to provide a non-Federal match of not less than 50 percent of the administrative costs of the interstate rail compact.(f)Applicable requirementsThe use of any amounts appropriated for grants under this section shall be subject to the applicable requirements under this chapter.(g)ApplicabilityAmounts appropriated to carry out this section shall remain available until expended.(h)Limitations(1)Maximum funding per applicantThe Secretary may not award a grant under this section in an amount exceeding $500,000 for each applicant in any fiscal year.(2)Numeric limitationThe Secretary may not provide grants under this section to more than 10 interstate rail compacts in any fiscal year.(i)Use of Interstate Rail Compact Grants and Other Federal FundingA recipient of an interstate rail compact grant under this section may use such grant in combination with other Federal grants awarded that would benefit the applicable use.(j)DefinitionsIn this section:(1)ApplicantThe term applicant means an interstate rail compact or an interstate commission composed of 2 or more States that has been established to promote, develop, or operate intercity passenger rail transportation systems.(2)Intercity passenger rail serviceThe term intercity passenger rail service has the meaning given the term intercity rail passenger transportation in section 24102..(c)Clerical amendmentThe analysis for chapter 229 of title 49, United States code, is amended by adding at the end the following: 22909. Interstate rail compacts support program. .(d)Authorization of appropriationsSection 20117(a)(4) of title 49, United States Code, is amended to read as follows: (4)Regional planning guidanceThe Secretary may withhold up to $20,000,000 annually of the amount made available for each fiscal year under paragraph (1) to facilitate and provide guidance for regional planning processes, including not more than $2,000,000 to provide funding for interstate rail compacts and commissions..